DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1, 3-11, and 13-22 are pending in the case. Claims 1, 11, and 20 are independent claims. Claims 2 and 12 have been cancelled.
Acknowledgement is made of Applicant’s claim for domestic benefit of provisional application no. 62/828,365 filed on April 2, 2019.

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:
Claim 1 recites “a first three-dimensional cylindrical surface” and then recites “the first three-dimensional cylindrical surface” and “the first three-dimensional surface”. Examiner interprets “the first three-dimensional surface” as “the first three-dimensional cylindrical surface”. Consistent terminology should be used. Claims 11 and 20 are objected to for the same reason. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 8, 11, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosas et al. (US 2019/0138183 A1), in view of Khasis (US 2017/0262786 A1), and in view of Moore (US 2014/0249856 A1).

Regarding claim 1, Rosas teaches a method for generating a virtual reality interface to display patient health data, comprising:
generating a three-dimensional space ([0021-0022]: processor executes instructions stored in memory 115, the instructions including program code for generating and maintaining the interactive environment with AR and/or VR functionality, which is in 3D space) including an object representation of at least a portion of a human body (FIGS. 4E and 5, [0047-0048]: object representation of at least a portion of a body corresponds to any of the game characters denoted as 432-434 in FIG. 4E or displayed in the center of FIG. 5) and a first three-dimensional cylindrical surface floating within the three-dimensional space, wherein the first three-dimensional cylindrical surface circumscribes the object representation (FIG. 5 and [0048]: cylindrical graphical user interface 500 is generated by GUI module 120 in a 3D environment like AR or VR as supported in the beginning of [0018]; FIG. 5 and [0048]: this figure is a more detailed view of the 3D cylindrical surface seen in FIG. 4E. The 3D cylindrical surface 500 illustrates surface of cylinder 502 circumscribing at least a portion of the object representation, which is any of the game characters);

generating, in response to receiving the user selection, one or more additional surfaces floating within the three-dimensional space, the one or more additional surfaces including a second three-dimensional cylindrical surface that is vertically and longitudinally aligned with the first three-dimensional cylindrical surface (block 660 of FIG. 6, FIG. 10 and [0056]: in response to a user selection, an arrangement of GUI elements associated with the selected GUI element 121 is generated; FIG. 6 and [0050-0051], FIG. 8, and [0053]: GUI elements with text would be outputted on a generated additional/second cylindrical surface. Note that steps of the method 600 “may be repeated to provide the cylindrical GUI”. For example, these steps may repeat starting from the first cylindrical surface illustrated in FIG. 5 to generate another similar cylindrical surface based on selection of any of GUI elements 503-507. A user selection of a GUI element, like any one of GUI elements 503-507 of FIG. 5, would generate an additional surface floating within the 3D space as seen in the progression of FIGS. 4C to 4E and [0047]; [0047]: “The GUI element 431 includes text, which is depicted on a portion of the far surface (relative to the position of the user 401) of the cylindrical GUI 402. As shown in greater detail in FIG. 5 below, in some embodiments, the near portion of the cylindrical GUI 402 is removed to allow the user 401 to more easily view the text GUI element 431 and graphical GUI elements 432-434.” Generation of such a 
displaying, on a surface of the second three-dimensional cylindrical surface, a two-dimensional data representation of second data associated with the first data, the second data (FIG. 10 and [0056]: when an arrangement of GUI elements is generated, these GUI elements become part of the additional level/surface(s), including second 3D surface, of the cylinder as supported in [0018] and the sequence seen in FIGS. 4B to 4C and FIGS. 4C to 4E. Generated GUI elements data is associated with the previously selected GUI element data; FIG. 8 and [0053]: When the GUI elements include text/2D data representation, the text is displayed on a data area of the additional/second 3D surface of portion of cylinder).
Although Rosas teaches the first 3D cylindrical surface circumscribing the object representation of at least a portion of the human body, Rosas does not explicitly teach the first three-dimensional cylindrical surface is configured for a continuous presentation of data versus time that substantially spans a longitudinal length of the first three-dimensional surface; plotting along the longitudinal length of the first three-dimensional surface, a two-dimensional data representation of first physiological data, the first physiological data being plotted versus time along the longitudinal length of the first three-dimensional cylindrical surface around the object representation of at least the 
Khasis teaches a first three-dimensional cylindrical surface floating within the three-dimensional space, wherein the first three-dimensional cylindrical surface is configured for a continuous presentation of data versus time that substantially spans a longitudinal length of the first three-dimensional cylindrical surface ([0081]: a timeline may include user data and arrange the data/information into a timeline format. See FIG. 11 and [0082] for an example of a timeline; FIG. 12 and [0090]: user data may include health/physiological data which is generated on a GUI and arranged in a timeline format; FIG. 5 and [0048]: for example, a first 3D cylindrical or circular/semi-circular surface displaying the GUI may correspond to a single screen substituting the top set of screens illustrated in FIG. 5);
plotting along the longitudinal length of the first three-dimensional surface, a two-dimensional data representation of first physiological data, the first physiological data being plotted versus time along the longitudinal length of the first three-dimensional cylindrical surface ([0081]: a timeline may include user data and arrange the information 
displaying, on a surface of the second three-dimensional cylindrical surface, which is vertically and longitudinally aligned with the first three-dimensional cylindrical surface, a two-dimensional data representation of second physiological data associated with the first physiological data, the second physiological data being plotted along a longitudinal length of the second three-dimensional surface around the object representation of at least the portion of the human body (FIG. 12 and [0090]: as aforementioned, user data may include health/physiological data which is generated on a GUI and arranged in a timeline format; FIG. 5 and [0048]: for example, a second 3D cylindrical or circular/semi-circular surface displaying the GUI may correspond to a single screen substituting for the bottom set of screens illustrated in FIG. 5),
wherein the first three-dimensional cylindrical surface and the second three-dimensional cylindrical surface are configured to, responsive to a user scrolling action, scroll according to a rotation of the respective cylindrical surfaces (end of [0048], [0050], and FIG. 5: the user may use body gesture commands to perform a scrolling action on the cylindrical surfaces according to a rotation of the respective cylindrical surfaces, accessing other portions of the respective set at the bottom or top. For example, a wave of a hand in the direction of a horizontal alert would scroll according to a rotation of the respective cylindrical surfaces).
 plot along the longitudinal length of the first three-dimensional surface, a two-dimensional data representation of first physiological data, the first physiological data being plotted versus time along the longitudinal length of the first three-dimensional cylindrical surface around the object representation of at least the portion of the human body; and displaying, on the second 3D cylindrical surface, second physiological data associated with the first physiological data, the second physiological data being plotted along a longitudinal length of the second three-dimensional surface around the object representation of at least the portion of the human body, wherein the first three-dimensional cylindrical surface and the second three-dimensional cylindrical surface are configured to, responsive to a user scrolling action, scroll according to a rotation of the respective cylindrical surfaces about the object representation. Doing so would allow the user to view a substantial amount of data, like physiological data, over a period of time so that the user can closely monitor progressive changes in health data. This would prevent the user from missing important changes during real-time (Khasis, [0089]). Khasis’s teachings would also improve the flexibility of the cylindrical surfaces of Rosas because the user can scroll horizontally to access other portions of the first and second cylindrical surfaces, allowing access to a significant amount of relevant data to the user that does not have to be crammed onto a single viewable surface.

Moore teaches the second physiological data being plotted along a longitudinal length using a same time-signature as the first physiological data, and scrolling the first and second physiological data through time (FIG. 11A and [0119-0122]: first physiological data, like the first graph at the top displaying trend visualizations for all monitored vitals, and associated second physiological data, like the second graph from the top displaying trend visualizations for HR and SPO2%, are plotted along the longitudinal length using the same time-signature. In this case, the time-signature is displayed at 1 hour increments. The user is able to perform a scrolling action to scroll through first and second physiological data through time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical surfaces circumscribing the object representation of Rosas in view of Khasis to incorporate the teachings of Moore and have the second physiological data being plotted along a longitudinal length using a same time-signature as the first physiological data, and allow scrolling of the first and second physiological data through time. Doing so would allow the user to more efficiently compare the first and second graphs so that vitals’ patterns can be accurately observed at the same time. The scrolling would also allow the user to manipulate the graphs of the physiological data to present to the user a larger span of data that cannot be accommodated on a limited portion of the cylindrical surfaces. This 

Regarding claim 8, Rosas in view of Khasis and in view of Moore teaches the method of Claim 1. Rosas further teaches wherein the three-dimensional space is generated as part of an augmented reality (0021-0022]: processor executes instructions stored in memory 115, the instructions including program code for generating and maintaining the interactive environment with AR and/or VR functionality, which is in 3D space), and the object representation and the first three-dimensional cylindrical surface are floating in the augmented reality in relation to at least one physical object outside of the augmented reality ([0028-0029]: a virtual character, or object representation, may appear seated on a physical chair. Here, the virtual character corresponds to any one of game character seen in FIG. 5 and supported in [0047-0048]. Because the object representation floats in AR in relation to the physical object and the first 3D cylindrical surface floats about the object representation, as seen in FIG. 4E and FIG. 5, the 3D cylindrical surface also floats in relation to the physical object). 

Regarding claim 21, Rosas in view of Khasis and in view of Moore teaches the method of claim 1. Although Rosas in view of Khasis teaches first and second three-dimensional cylindrical surfaces rotating according to user input (Khasis, end of [0048], [0050], and FIG. 5 ), Rosas in view of Khasis does not explicitly teach the surfaces configured to become vertically aligned in time and time-locked such that if the first and second three-dimensional cylindrical surfaces are viewed together and one is rotated to 
Moore further teaches wherein the first graph and the second graph are configured to become vertically aligned in time and time-locked such that if the first and second graphs are viewed together and one is traversed to scroll through time, the other will traverse along with it so that events occurring on each surface are viewed together at the same time (FIG. 11A and [0120]: the graphs/surfaces are vertically aligned in time and are time-locked as they are collectively scrollable. Thus, scrolling of one graph/surface would also scroll the other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotatable cylindrical surfaces as disclosed in Rosas in view of Khasis to incorporate the teachings of Moore and have the surfaces configured to become vertically aligned in time and time-locked such that if the first and second three-dimensional cylindrical surfaces are viewed together and one is rotated to scroll through time, the other will rotate along with it so that events occurring on each surface are viewed together at the same time. Doing so would allow the user to more efficiently make comparisons between physiological data between surfaces/graphs as comprehensive data can be viewed on a shared timeline. This would prevent independent manipulation of a single surface/graph which would cause incongruent timelines that would make it more difficult for the user to compare captured physiological data.

Regarding claims 11, 18, and 22, the claims recite a system comprising: a processor (Rosas, processor 110 of FIG. 1 and [0021]); a memory device containing instructions, which when executed by the processor cause the processor to (Rosas, memory 115 of FIG. 1 and [0022]) to perform operations with corresponding limitations to the method of claims 1, 8, and 21, respectively, and are therefore rejected on the same premises.

Regarding claim 20, the claim recites a non-transitory computer-readable medium comprising instructions (Rosas, [0005], [0059-0060]), which when executed by a computing device (Rosas, end of [0060], [0063-0066]), cause the computing device to perform operations with corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.

Claims 3, 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosas et al. (US 2019/0138183 A1), in view of Khasis (US 2017/0262786 A1), in view of Moore (US 2014/0249856 A1), and in view of Rao et al. (US 2018/0004391 A1).

Regarding claim 3, Rosas in view of Khasis and in view of Moore teaches the method of claim 1. Rosas further teaches wherein the one or more additional three-dimensional cylindrical surfaces are displayed above or below and adjacent to the first three-dimensional cylindrical surface (FIG. 10 and [0056]: when an arrangement of GUI elements is generated, these GUI elements become part of the additional 
Although Rosas teaches the first three-dimensional cylindrical surface circumscribed about the portion of the object representation (FIGS. 4E and 5, [0047-0048]: note how the cylindrical surface is circumscribed about the game characters/object representation), Rosas in view of Khasis and in view of Moore does not explicitly teach each additional three-dimensional cylindrical surface is circumscribed about the portion of the object representation.
Rao teaches each additional three-dimensional cylindrical surface is circumscribed about the user (FIG. 3 and [0059], FIGS. 9-11 and [0084]: content is displayed to the user in a cylindrical space. Beginning with the cylindrical surface of FIG. 9, the additional cylindrical surface seen in the bottom row of FIG. 11 is also circumscribed about the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional surface circumscribing about the portion of the object representation as seen in Rosas in view of Khasis and in view of Moore with the teachings of Rao and have each additional three-dimensional cylindrical surface be circumscribed about the a particular point such as the user. Doing so would provide a consistent planar view to the user so that new surfaces are predictably generated in the virtual space in an organized manner. While Rao teaches these new surfaces being circumscribed about the user’s line-of-sight, it would 

Regarding claim 4, Rosas in view of Khasis, in view of Moore, and in view of Rao teaches the method of claim 3. Rao further teaches wherein the first three dimensional cylindrical surface comprises a series of segmented bands circumscribing an axis in the three-dimensional space, each band being separated from each other by an open space (FIG. 9 and [0084]: the first three dimensional cylindrical surface seen in FIG. 9 comprises a series of segmented bands/three rows circumscribing an axis in the 3D space of a cylinder. Each band/row is separated by an open space), and wherein the user selection is received at a first band of the segmented bands and causes the one or more additional three-dimensional cylindrical surfaces to be displayed above or below the first band in a curvilinear plane aligned with a curvilinear plane of the first band (FIGS. 9-11, [0084-0086]: user selection may be a swipe received at a first band of the segmented bands, like a swipe from the bottom band of FIG. 9, so that an additional cylindrical surface is displayed below the first band as seen in FIG. 11, this additional surface being the bottom row and in a curvilinear plane aligned with a 

Regarding claims 13 and 14, the claims recite a system with corresponding limitations to the method of claims 3 and 4, respectively, and are therefore rejected on the same premises.

Claims 5, 6, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosas et al. (US 2019/0138183 A1), in view of Khasis (US 2017/0262786 A1), in view of Moore (US 2014/0249856 A1), and in view of Barkol et al. (US 2019/0355447 A1).

Regarding claim 5, Rosas in view of Khasis and in view of Moore teaches the method of claim 1. Moore further teaches wherein the two-dimensional data representation of the first physiological data comprises a marker associated with a portion of the first physiological data ([0112], FIG. 11A, and [0120]: various markers are displayed in the first physiological data/top graph for “All Vitals”. For example a heart marker denotes measurement for a heart rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosas in view of Khasis and in view of Moore to incorporate the further teachings of Moore and have wherein the two-dimensional data representation of the first physiological data comprise a marker associated with a portion of the first physiological data. Doing so would allow the user to 
Rosas in view of Khasis and in view of Moore does not explicitly teach the user selection corresponds to a selection of the marker.
Barkol teaches wherein the two-dimensional data representation of the first physiological data comprises a marker associated with a portion of the first physiological data (FIG. 3 and [0066-0067]: first graph 312 depicting mean arterial blood pressure trend includes an alert/marker associated with a portion of first physiological data seen in dashboard 300), and the user selection corresponds to a selection of the marker (FIG. 4 and [0068]: user selects the marker, which results in generation and display of additional information in portion 402).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosas in view of Khasis and in view of Moore to incorporate the teachings of Barkol and have wherein the user selection corresponds to a selection of the marker. Doing so would allow the user to quickly access critical details regarding abnormalities of the patient so as to address urgent issues effectively. The additional details may remain hidden until selection of the marker, thereby simplifying the user interface until user selection prompts display of more relevant data.

Regarding claim 6, Rosas in view of Khasis, in view of Moore, and in view of Barkol teaches the method of claim 5. Moore further teaches receiving a data stream corresponding to a physiological parameter of a patient ([0066], [0117], FIG. 12A and 

Regarding claim 10, Rosas in view of Khasis, and in view of Moore teaches the method of claim 1. Rosas in view of Khasis, and in view of Moore does not explicitly teach determining an occurrence of an event based at least in part on the first physiological data; generating a different representation of the occurrence of the event for including in the two-dimensional data representation of the first physiological data, wherein the different representation of the occurrence of the event comprises a two-dimensional shape that is overlaid along a portion of the two-dimensional data representation of the first physiological data coinciding with the occurrence of the event; receiving a second user selection of the portion of the two-dimensional data representation of the first physiological data coinciding with the occurrence of the event; and in response to the second user selection, generating a second visualization of a second portion of the data stream corresponding to the portion of the two-dimensional data representation of the first physiological data coinciding with the occurrence of the event.
Barkol teaches determining an occurrence of an event based at least in part on the first physiological data (FIG. 3 and [0067]: an alert is issued when first physiological data drops below a threshold, such as 80 mmHg for blood pressure); generating a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosas in view of Khasis, in view of Moore to incorporate the teachings of Barkol and include determining an occurrence of an event based at least in part on the first physiological data; generating a different representation of the occurrence of the event for including in the two-dimensional data representation of the first physiological data, wherein the different representation of the occurrence of the event comprises a two-dimensional shape that is overlaid along a 

Regarding claim 15, the claim recites a system with corresponding limitations to the method of claim 5 and is therefore rejected on the same premise.

Regarding claim 16, Rosas in view of Khasis, in view of Moore, and in view of Barkol teaches the system of claim 15. Rosas further teaches wherein the first three-dimensional cylindrical surface has a height dimension and a length dimension circumscribed about at least a portion of the object representation (FIG. 4E and [0047]: the 3D cylindrical surface circumscribes at least a portion of the object representation, which is any of GUI element 432-434; FIG. 5 and [0048]: a more detailed view of the 3D cylindrical surface seen in FIG. 4E, the 3D cylindrical surface 500 illustrates a height and a length defining portion of cylinder 502 that circumscribe at least a portion of the .

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosas et al. (US 2019/0138183 A1), in view of Khasis (US 2017/0262786 A1), in view of Moore (US 2014/0249856 A1), and in view of Mulase et al. (US 2019/0250699 A1).

Regarding claim 7, Rosas in view of Khasis, and in view of Moore teaches the method of claim 1. Although Moore teaches displaying patient physiological data, Rosas in view of Freeman does not explicitly teach wherein the one or more additional surfaces comprises an image viewing dialog configured to display images associated with a patient, and the two-dimensional data representation of second physiological data comprises a first image associated with the patient, the method comprising: generating, in response to receiving the user selection, the image viewing dialog floating within the three-dimensional space, the image viewing dialog comprising an image viewing area displaying the first image, and circumscribed by multiple icons representative of selectors for other images to display in the image viewing area; 
Mulase teaches wherein the one or more additional surfaces comprises an image viewing dialog configured to display images, and the two-dimensional data representation of data comprises a first image (FIG. 16 and [0104]: additional surface is an image viewing dialog/relay screen 432 configured to display images. The 2D data representation comprises a first image seen in 432.), the method comprising: generating, in response to receiving the user selection, the image viewing dialog floating within the three-dimensional space, the image viewing dialog comprising an image viewing area displaying the first image, and multiple icons representative of selectors for other images to display in the image viewing area (FIG. 16, [0104-0105], and [0107]: in response to receiving a user selection operation of a camera switch menu, the VR image 400 is generated within the 3D space including the image viewing dialog 432. Area 432 is, itself, an image viewing area displaying the first image. Multiple icons representative of selectors for other images 430 to display in the image viewing area are also present.); receiving an icon selection of one of the multiple icons (FIG. 16 and [0107]: an icon for south hall is selected); and displaying, response to the icon selection, a second image in the image viewing area (FIG. 16 and [0107]: a second image is displayed in the image viewing area in response to the icon selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additional surfaces displaying patient information and second physiological information as disclosed in Rosas in view of Khasis, in view of Moore to incorporate the teachings of Mulase and have the 
Although Rosas, Khasis, Moore, and Mulase do not singularly teach an image viewing area circumscribed by multiple icons, it would have been obvious to apply the object representation circumscribed by multiple GUI elements as disclosed in Rosas with the image viewing area and display of multiple icons as disclosed in Mulase so that the icons act as GUI elements circumscribing the image viewing area, which is similar to the object representation, instead of being displayed in a distinctly separate area. This arrangement would conserve space of virtual objects so as to not obscure the user’s view.

Regarding claim 17, the claim recites a system with corresponding limitations to the method of claim 7, and is therefore rejected due to the same premise.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosas et al. (US 2019/0138183 A1), in view of Khasis (US 2017/0262786 A1), in view of Moore (US 2014/0249856 A1), and in view of Freeman et al. (US 2019/0282324 A1).

Regarding claim 9, Rosas in view of Khasis and in view of Moore teaches the method of claim 8. Rosas further teaches receiving motion data from one or more motion sensors ([0023-0024]: motion data is received from inertial motion units/motion sensors).
Although Rosas teaches receiving input data from the controller device for selecting the portion of the 3D cylindrical surface (block 1010 of FIG. 10 and [0056]), Rosas does not explicitly teach detecting, based on the motion data received from the one or more motion sensors, a physical gesture performed by a user in a physical space associated with the augmented reality, wherein the user selection is received responsive to the physical gesture matching a predetermined gesture for selecting the portion of the first three-dimensional surface.
Khasis further teaches receiving motion data from one or more motion sensors (FIG. 6 and [0062], FIG. 12 and [0090]: motion data is received from motion sensors); detecting, based on the motion data received from the one or more motion sensors, a physical gesture performed by a user in a physical space associated with the augmented reality, wherein the user selection is received responsive to the physical gesture matching a predetermined gesture for selecting a portion of the three-dimensional surface (FIG. 5 and [0050]: the user selection is received in response to the physical gesture of a wave of a hand in the direction of the alert. This matches a body gesture command/predetermined gesture for selecting a portion of the 3D surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified detecting interaction with the three-dimensional cylindrical surface of Rosas in view of Khasis and in view of Moore to  detect, based on the motion data received from the one or more motion sensors, a physical gesture performed by a user in a physical space associated with the augmented reality, wherein a user selection is received responsive to the physical gesture. Doing so would prevent the user from unintentionally providing a selection input of the 3D surface via gestures that the user may naturally perform in the physical environment. In this way, the user understands that only specific gestures would trigger selection in the virtual space, since the system recognizes certain gestures.
Rosas in view of Khasis, and in view of Moore does not explicitly teach wherein the user selection is received responsive to the physical gesture matching a predetermined gesture for selecting the portion of the first three-dimensional surface.
Freeman teaches receiving motion data from one or more motion sensors (optical sensors 150 of FIG. 2A and [0214-0215]: optical sensors 150 act as motion sensors, including components such as the Kinect motion sensing input device by Microsoft; box 522 of FIG. 5 and [0277]: user motion data is received from the optical/motion sensors, which capture the images for gestures and/or actions of the acute provider’s hands); detecting, based on the motion data received from the one or more motion sensors, a physical gesture performed by a user in a physical space associated with the augmented reality, wherein the user selection is received responsive to the physical gesture matching a predetermined gesture for selecting the portion of the three-dimensional surface (FIGS. 6A-B and [0280-0281]: based on the motion data of the acute care provider’s hands pointing to virtual button “Ventilation, this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified detecting interaction with the three-dimensional cylindrical surface of Rosas, in view of Khasis, and in view of Moore to incorporate the further teachings of Freeman and have wherein the user selection is received responsive to the physical gesture matching a predetermined gesture for selecting the portion of the first three-dimensional surface. Doing so would allow the user to effectively select a specific portion so that the three-dimensional surface, as an interactive element, is prompted to display additional relevant information based on the recognized user selection. When a gesture is recognized on a portion of the surface to generate additional information, the user can rely on the system to consistently and precisely interpret a specific gesture to process the selection. This would prevent other gestures or natural movements from being accidentally interpreted as a user selection.

Regarding claim 19, the claim recites a system with corresponding limitations to the method of claim 9, and is therefore rejected due to the same premise.

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.

In Remarks, Applicant argues:
As for amended claim 1, GUI element 121 is not what the Office Action indicates as the claimed surface, and does not generate another surface. The selection of GUI element 121 merely causes the GUI element 121 to shift upward “in the cylindrical GUI” to make room for more elements. The claim requires selection of a first surface to generate another 3D cylindrical surface, but the rejection points to a selection of a completely different object for the selection of the first surface (pages 11-12 of Remarks).
As for amended claim 1, the cited portions of Khasis are completely silent with regard to how the cited “graphical interface of routes” relate to, if at all, the cited “one or more screens”. Consequently, the cited portions of Khasis are not seen to disclose or suggest at least the features of “a continuous presentation of data versus time that spans a longitudinal length of the first three-dimensional cylindrical surface”. Moore also is not seen as disclosing the foregoing features. The Office Action provides no reasoning as to why a skilled person would separate the graphical display region 1102 and the tabular display region 1104 of Moore.

Examiner respectfully disagrees.

	Regarding point (a), Examiner has mapped the cylindrical graphical user interface 500 illustrated in FIG. 5 of Rosas the claimed first three-dimensional cylindrical surface. As seen in FIG. 10 and [0056], Rosas discloses that when the user selects a GUI element 121, “the GUI module 120 shifts the selected GUI element 121 (and any repeated to provide the cylindrical GUI”. Thus, Rosas teaches “receiving a user selection of a portion of the first three-dimensional cylindrical surface; generating, in response to receiving the user selection, one or more additional surfaces floating within the three-dimensional space, the one or more additional surfaces including a second three-dimensional cylindrical surface that is vertically and longitudinally aligned with the first three-dimensional cylindrical surface.”

Regarding point (b), in addition to Rosas, Khasis also discloses a first three-dimensional cylindrical surface. Khasis discloses that the screens illustrated in FIG. 5 a single screen may be used in substitute of the multiple screens, and multiple screens may be divided into an infinite number of individual screens. The one or more screens may also be positioned in a circular or semi-circular manner such that a user may be completely surrounded by the plurality of screens” ([0048]). To this end Applicant should avoid limiting the teachings of Khasis to exemplary FIG. 5. While not illustrated in FIG. 5, a single screen may substitute the bottom set of screens and another single screen may substitute the top set of screens, these single screens being positioned in a circular or semi-circular manner surrounding the user. Either of these single screens may correspond to the claimed first three-dimensional cylindrical surface, but for the sake of simplicity Examiner has mapped the first three-dimensional cylindrical surface as the top screen and the second three-dimensional cylindrical surface as the bottom screen. A timeline may be displayed in each screen (FIG. 11, [0081-0082]). The timeline may also include health data about the user (FIG. 12 and [0090]; FIG. 14 and [0096]). A timeline inherently measures data versus time, and as each screen corresponds to a timeline, the screens of Khasis show a continuous presentation of data versus time spanning a longitudinal length of the respective three-dimensional cylindrical surface, as supported by FIG. 11 and [0081]. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Rosas in view of Khasis does not explicitly teach the second physiological data being plotted along an equatorial length using a same time-signature as the first physiological data, and scrolling the first and second physiological data through time. Thus, the teachings of Moore has been incorporated. Note that Moore overlaps the teachings of Rosas in view of Khasis in that Moore also teaches a second surface/graph that is vertically and longitudinally aligned with the first surface/graph and a continuous presentation of data versus time that spans a longitudinal length of a first surface/graph as well as that of a second surface/graph. This is evident in FIG. 11A of Moore in which at least two graphs are shown: a first graph displaying trend visualizations for all monitored vitals and a second graph displaying a subset of vitals from the first graph. The same time-signature is used for both graphs. The rationale to incorporate Moore into the teachings of Rosas in view of Khasis is herein reinstated: Doing so would allow the user to more efficiently compare the first and second graphs so that vitals’ patterns can be accurately observed at the same time. The scrolling would also allow the user to manipulate the graphs of the physiological data to present to the user a larger span of data that cannot be accommodated on a limited portion of the cylindrical surfaces. This would prevent display of only a set range of data over time and grant the user greater flexibility in viewing historical and/or current data.
In conclusion, Rosas in view of Khasis and in view of Moore teaches the method of claim 1, and similarly independent claims 11 and 20. The claims remain rejected 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171